Exhibit 10.2

 

NEW SKIES SATELLITES HOLDINGS LTD.
2005 STOCK INCENTIVE PLAN

 

1.                                       Purpose of the Plan

 

The purpose of the Plan (as defined below) is to aid the Company (as defined
below) and its Affiliates (as defined below) in recruiting and retaining
employees, directors or consultants of outstanding ability and to motivate such
employees, directors or consultants to exert their best efforts on behalf of the
Company and its Affiliates by providing incentives through the granting of
Awards (as defined below).  The Company expects that it will benefit from the
added interest which such employees, directors or consultants will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.

 

2.                                       Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 


(A) AFFILIATE:  WITH RESPECT TO ANY PERSON, ANY OTHER PERSON, DIRECTLY OR
INDIRECTLY, CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH PERSON
OR ANY OTHER PERSON DESIGNATED BY THE COMMITTEE IN WHICH ANY PERSON HAS AN
INTEREST.


 


(B) AWARD:  ANY OPTION, STOCK APPRECIATION RIGHT, OR OTHER STOCK-BASED AWARD
GRANTED PURSUANT TO THE PLAN.


 


(C) AWARD AGREEMENT:  ANY WRITTEN AGREEMENT, CONTRACT, OR OTHER INSTRUMENT OR
DOCUMENT EVIDENCING ANY AWARD, WHICH MAY, BUT NEED NOT, BE EXECUTED OR
ACKNOWLEDGED BY A PARTICIPANT.


 


(D) BLACKSTONE:  BLACKSTONE CAPITAL PARTNERS (CAYMAN) IV L.P., BLACKSTONE
CAPITAL PARTNERS (CAYMAN) IV-A L.P., BLACKSTONE FAMILY INVESTMENT PARTNERSHIP
(CAYMAN) IV-A L.P., BLACKSTONE NSS COMMUNICATIONS PARTNERS (CAYMAN) L.P. AND
BLACKSTONE FAMILY COMMUNICATIONS PARTNERSHIP (CAYMAN) L.P.


 


(E) BOARD:  THE BOARD OF DIRECTORS OF THE COMPANY.


 


(F) CHANGE IN CONTROL:  (I) THE SALE OR DISPOSITION, IN ONE OR A SERIES OF
RELATED TRANSACTIONS, OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY
TO ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE DEFINED IN SECTIONS 13(D)(3) AND
14(D)(2) OF THE EXCHANGE ACT) OTHER THAN BLACKSTONE OR ITS AFFILIATES; (II) ANY
PERSON OR GROUP, OTHER THAN BLACKSTONE OR ITS AFFILIATES, IS OR BECOMES THE
“BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3 AND 13D-5 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF MORE THAN 50% OF THE TOTAL VOTING POWER OF THE VOTING
STOCK OF THE COMPANY, INCLUDING BY WAY OF MERGER, AMALGAMATION, CONSOLIDATION OR
OTHERWISE AND BLACKSTONE CEASES TO CONTROL THE BOARD; OR (III) DURING ANY
CONSECUTIVE TWO-YEAR PERIOD, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD
CONSTITUTED THE BOARD (TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION BY THE
BOARD OR WHOSE NOMINATION FOR ELECTION BY THE SHAREHOLDERS OF THE COMPANY WAS
APPROVED BY A VOTE OF A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE

 

--------------------------------------------------------------------------------


 

either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board then in office


 


(G) CODE:  THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR ANY SUCCESSOR
THERETO.


 


(H) COMMITTEE:  A COMMITTEE OF THE BOARD DESIGNATED BY THE BOARD.


 


(I) COMPANY:  NEW SKIES SATELLITES HOLDINGS LTD., AN EXEMPTED COMPANY REGISTERED
IN BERMUDA.


 


(J) EFFECTIVE DATE:  THE DATE THE BOARD ADOPTS THE PLAN.


 


(K) EMPLOYMENT: (I) A PARTICIPANT’S EMPLOYMENT IF THE PARTICIPANT IS AN EMPLOYEE
OF THE COMPANY OR ANY OF ITS AFFILIATES, (II) A PARTICIPANT’S SERVICES AS A
CONSULTANT, IF THE PARTICIPANT IS A CONSULTANT TO THE COMPANY OR ANY OF ITS
AFFILIATES AND (III) A PARTICIPANT’S SERVICES AS AN NON-EMPLOYEE DIRECTOR, IF
THE PARTICIPANT IS A NON-EMPLOYEE MEMBER OF THE BOARD OR THE BOARD OF DIRECTORS
OF AN AFFILIATE; PROVIDED HOWEVER THAT UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, A CHANGE IN A PARTICIPANT’S STATUS FROM EMPLOYEE TO NON-EMPLOYEE
(OTHER THAN A DIRECTOR OF THE COMPANY OR AN AFFILIATE) SHALL CONSTITUTE A
TERMINATION OF EMPLOYMENT HEREUNDER.


 


(L) EXCHANGE ACT:  THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER, OR ANY SUCCESSOR STATUTE THERETO.


 


(M) FAIR MARKET VALUE:  ON A GIVEN DATE, (I) IF THERE IS A PUBLIC MARKET FOR THE
SHARES ON SUCH DATE, THE AVERAGE OF THE HIGH AND LOW CLOSING BID PRICES OF THE
SHARES ON SUCH STOCK EXCHANGE ON WHICH THE SHARES ARE PRINCIPALLY TRADING ON THE
DATE IN QUESTION, OR, IF THERE WERE NO SALES ON SUCH DATE, ON THE CLOSEST
PRECEDING DATE ON WHICH THERE WERE SALES OF SHARES OR (II) IF THERE IS NO PUBLIC
MARKET FOR THE SHARES ON SUCH DATE, THE FAIR MARKET VALUE OF THE SHARES AS
DETERMINED IN GOOD FAITH BY THE BOARD.


 


(N) ISO:  AN OPTION THAT IS ALSO AN INCENTIVE STOCK OPTION GRANTED PURSUANT TO
SECTION 6(D) OF THE PLAN.


 


(O) OPTION:  A STOCK OPTION GRANTED PURSUANT TO SECTION 6 OF THE PLAN.


 


(P) OPTION PRICE:  THE PURCHASE PRICE PER SHARE OF AN OPTION, AS DETERMINED
PURSUANT TO SECTION 6(A) OF THE PLAN.


 


(Q) OTHER STOCK-BASED AWARD:  ANY AWARD GRANTED UNDER SECTION 8 OF THE PLAN.


 


(R) PARTICIPANT:  AN EMPLOYEE, DIRECTOR OR CONSULTANT OF THE COMPANY OR ITS
AFFILIATES WHO IS SELECTED BY THE COMMITTEE TO PARTICIPATE IN THE PLAN.


 


(S) PERSON:  ANY INDIVIDUAL, FIRM, CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY, TRUST, INCORPORATED OR UNINCORPORATED ASSOCIATION, JOINT VENTURE, JOINT
STOCK COMPANY, GOVERNMENTAL BODY OR OTHER ENTITY OF ANY KIND.

 

2

--------------------------------------------------------------------------------


 


(T) PLAN:  NEW SKIES SATELLITES HOLDINGS LTD. 2005 STOCK INCENTIVE PLAN.


 


(U) SHARES:  SHARES OF COMMON STOCK OF THE COMPANY.


 


(V) STOCK APPRECIATION RIGHT:  ANY RIGHT GRANTED UNDER SECTION 7 OF THE PLAN.


 


(W) SUBSIDIARY:  A SUBSIDIARY CORPORATION, AS DEFINED IN SECTION 424(F) OF THE
CODE.

 

3.                                       Shares Subject to the Plan

 

The total number of Shares which may be issued under the Plan is 4,500,000,
subject to adjustment pursuant to Section 9 of the Plan.  The issuance of Shares
or the payment of cash upon the exercise of an Award shall reduce the total
number of Shares available under the Plan, as applicable.  Shares which are
subject to Awards (or portion thereof) that terminate or lapse may be granted
again under the Plan.

 

4.                                       Administration

 


(A) THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE, WHICH MAY DELEGATE ITS
DUTIES AND POWERS IN WHOLE OR IN PART AS IT DETERMINES; PROVIDED, HOWEVER, THAT
THE BOARD MAY, IN ITS SOLE DISCRETION, TAKE ANY ACTION DESIGNATED TO THE
COMMITTEE UNDER THIS PLAN AS IT MAY DEEM NECESSARY.


 


(B) THE COMMITTEE SHALL HAVE THE FULL POWER AND AUTHORITY TO MAKE, AND ESTABLISH
THE TERMS AND CONDITIONS OF, ANY AWARD TO ANY PERSON ELIGIBLE TO BE A
PARTICIPANT, CONSISTENT WITH THE PROVISIONS OF THE PLAN AND TO WAIVE ANY SUCH
TERMS AND CONDITIONS AT ANY TIME (INCLUDING, WITHOUT LIMITATION, ACCELERATING OR
WAIVING ANY VESTING CONDITIONS).  AWARDS MAY, IN THE DISCRETION OF THE
COMMITTEE, BE MADE UNDER THE PLAN IN ASSUMPTION OF, OR IN SUBSTITUTION FOR,
OUTSTANDING AWARDS PREVIOUSLY GRANTED BY THE COMPANY OR ITS AFFILIATES OR A
COMPANY ACQUIRED BY THE COMPANY OR WITH WHICH THE COMPANY COMBINES.  THE NUMBER
OF SHARES UNDERLYING SUCH SUBSTITUTE AWARDS SHALL BE COUNTED AGAINST THE
AGGREGATE NUMBER OF SHARES AVAILABLE FOR AWARDS UNDER THE PLAN.


 


(C) THE COMMITTEE IS AUTHORIZED TO INTERPRET THE PLAN, TO ESTABLISH, AMEND AND
RESCIND ANY RULES AND REGULATIONS RELATING TO THE PLAN, AND TO MAKE ANY OTHER
DETERMINATIONS THAT IT DEEMS NECESSARY OR DESIRABLE FOR THE ADMINISTRATION OF
THE PLAN, AND MAY DELEGATE SUCH AUTHORITY, AS IT DEEMS APPROPRIATE.  THE
COMMITTEE MAY CORRECT ANY DEFECT OR SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY IN THE PLAN IN THE MANNER AND TO THE EXTENT THE COMMITTEE DEEMS
NECESSARY OR DESIRABLE.  ANY DECISION OF THE COMMITTEE IN THE INTERPRETATION AND
ADMINISTRATION OF THE PLAN, AS DESCRIBED HEREIN, SHALL LIE WITHIN ITS SOLE AND
ABSOLUTE DISCRETION AND SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL PARTIES
CONCERNED (INCLUDING, BUT NOT LIMITED TO, PARTICIPANTS AND THEIR BENEFICIARIES
OR SUCCESSORS).


 


(D) THE COMMITTEE SHALL REQUIRE PAYMENT OF ANY AMOUNT IT MAY DETERMINE TO BE
NECESSARY TO WITHHOLD FOR FEDERAL, STATE, LOCAL, OR OTHER TAXES AS A RESULT OF
THE EXERCISE, GRANT OR VESTING OF AN AWARD.  UNLESS THE COMMITTEE SPECIFIES
OTHERWISE, THE PARTICIPANT MAY ELECT TO PAY A PORTION OR ALL OF SUCH WITHHOLDING
TAXES BY HAVING SHARES WITHHELD BY THE COMPANY WITH A FAIR

 

3

--------------------------------------------------------------------------------


 

Market Value equal to the minimum statutory withholding rate from any Shares
that would have otherwise been received by the Participant in connection with
(i) the exercise of an Option or Stock Appreciation Right or (ii) the delivery
of Shares pursuant to an Other Stock-Based Award.

 

5.                                       Limitations

 

No Awards may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

6.                                       Options

 

Options granted under the Plan shall be, as determined by the Committee,
non-qualified stock options or ISOs for federal income tax purposes, as
evidenced by the related Award Agreements, and shall be subject to the following
terms and conditions as well as the terms and conditions set forth in the
applicable Award Agreement:

 


(A) OPTION PRICE.  THE OPTION PRICE SHALL BE DETERMINED BY THE COMMITTEE, BUT,
WITH RESPECT TO ISOS, SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF
THE SHARES ON THE DATE AN OPTION IS GRANTED.


 


(B) EXERCISABILITY.  OPTIONS GRANTED UNDER THE PLAN SHALL BE EXERCISABLE AT SUCH
TIME AND UPON SUCH TERMS AND CONDITIONS AS MAY BE DETERMINED BY THE COMMITTEE,
BUT IN NO EVENT SHALL AN OPTION BE EXERCISABLE MORE THAN TEN YEARS AFTER THE
DATE IT IS GRANTED.


 


(C) EXERCISE OF OPTIONS.  EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR IN AN
AWARD AGREEMENT, AN OPTION MAY BE EXERCISED FOR ALL, OR FROM TIME TO TIME ANY
PART, OF THE SHARES FOR WHICH IT IS THEN EXERCISABLE.  FOR PURPOSES OF THIS
SECTION 6, THE EXERCISE DATE OF AN OPTION SHALL BE THE DATE A NOTICE OF EXERCISE
IS RECEIVED BY THE COMPANY, TOGETHER WITH PAYMENT (OR TO THE EXTENT PERMITTED BY
APPLICABLE LAW, PROVISION FOR PAYMENT) OF THE FULL PURCHASE PRICE IN ACCORDANCE
WITH THIS SECTION 6(C).  THE PURCHASE PRICE FOR THE SHARES AS TO WHICH AN OPTION
IS EXERCISED SHALL BE PAID TO THE COMPANY AS DESIGNATED BY THE COMMITTEE,
PURSUANT TO ONE OR MORE OF THE FOLLOWING METHODS: (I) IN CASH, OR ITS EQUIVALENT
(E.G., BY CHECK), (II) IN SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE
AGGREGATE OPTION PRICE FOR THE SHARES BEING PURCHASED TO THE COMPANY AND
SATISFYING SUCH OTHER REQUIREMENTS AS MAY BE IMPOSED BY THE COMMITTEE; PROVIDED
THAT SUCH SHARES HAVE BEEN HELD BY THE PARTICIPANT FOR NO LESS THAN SIX MONTHS
(OR SUCH OTHER PERIOD AS ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE OR
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES); (III) PARTLY IN CASH AND PARTLY IN
SUCH SHARES; (IV) BY HAVING SHARES THAT WOULD OTHERWISE HAVE BEEN DELIVERED TO
THE PARTICIPANT UPON EXERCISE OF AN OPTION WITHHELD BY THE COMPANY; (V) IF THERE
IS A PUBLIC MARKET FOR THE SHARES AT SUCH TIME, SUBJECT TO SUCH RULES AS MAY BE
ESTABLISHED BY THE COMMITTEE, THROUGH DELIVERY OF IRREVOCABLE INSTRUCTIONS TO A
BROKER TO SELL THE SHARES OTHERWISE DELIVERABLE UPON THE EXERCISE OF THE OPTION
AND TO DELIVER PROMPTLY TO THE COMPANY AN AMOUNT EQUAL TO THE AGGREGATE OPTION
PRICE FOR THE SHARES BEING PURCHASED OR (VI) SUCH OTHER METHOD AS APPROVED BY
THE COMMITTEE.  EXCEPT AS EXPRESSLY SET FORTH IN AN AWARD AGREEMENT, NO
PARTICIPANT SHALL HAVE ANY RIGHTS TO DIVIDENDS OR OTHER RIGHTS OF A STOCKHOLDER
WITH RESPECT TO SHARES SUBJECT TO AN OPTION UNTIL THE PARTICIPANT HAS GIVEN
WRITTEN NOTICE OF EXERCISE OF THE OPTION, PAID IN FULL FOR SUCH SHARES, THE
SHARES ARE REGISTERED IN THE NAME OF THE PARTICIPANT IN

 

4

--------------------------------------------------------------------------------


 

the Share Register of the Company and, if applicable, the Participant has
satisfied any other conditions imposed by the Committee pursuant to the Plan.


 


(D) ISOS.  THE COMMITTEE MAY GRANT OPTIONS UNDER THE PLAN THAT ARE INTENDED TO
BE ISOS.  SUCH ISOS SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 422 OF THE
CODE.  NO ISO MAY BE GRANTED TO ANY PARTICIPANT WHO AT THE TIME OF SUCH GRANT IS
NOT AN EMPLOYEE OF THE COMPANY OR OF ANY OF ITS SUBSIDIARIES.  IN ADDITION, NO
ISO MAY BE GRANTED TO ANY PARTICIPANT WHO AT THE TIME OF SUCH GRANT OWNS MORE
THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY OR OF ANY OF ITS SUBSIDIARIES, UNLESS (I) THE OPTION PRICE FOR SUCH ISO
IS AT LEAST 110% OF THE FAIR MARKET VALUE OF A SHARE ON THE DATE THE ISO IS
GRANTED AND (II) THE DATE ON WHICH SUCH ISO TERMINATES IS A DATE NOT LATER THAN
THE DAY PRECEDING THE FIFTH ANNIVERSARY OF THE DATE ON WHICH THE ISO IS
GRANTED.  ANY PARTICIPANT WHO DISPOSES OF SHARES ACQUIRED UPON THE EXERCISE OF
AN ISO EITHER (I) WITHIN TWO YEARS AFTER THE DATE OF GRANT OF SUCH ISO OR
(II) WITHIN ONE YEAR AFTER THE TRANSFER OF SUCH SHARES TO THE PARTICIPANT, SHALL
NOTIFY THE COMPANY OF SUCH DISPOSITION AND OF THE AMOUNT REALIZED UPON SUCH
DISPOSITION.  ALL OPTIONS GRANTED UNDER THE PLAN ARE INTENDED TO BE
NON-QUALIFIED STOCK OPTIONS, UNLESS THE APPLICABLE AWARD AGREEMENT EXPRESSLY
STATES THAT THE OPTION IS INTENDED TO BE AN ISO.  IF AN OPTION IS INTENDED TO BE
AN ISO, AND IF FOR ANY REASON SUCH OPTION (OR PORTION THEREOF) SHALL NOT QUALIFY
AS AN ISO, THEN, TO THE EXTENT OF SUCH NONQUALIFICATION, SUCH OPTION (OR PORTION
THEREOF) SHALL BE REGARDED AS A NON-QUALIFIED STOCK OPTION GRANTED UNDER THE
PLAN; PROVIDED THAT SUCH OPTION (OR PORTION THEREOF) OTHERWISE COMPLIES WITH THE
PLAN’S REQUIREMENTS RELATING TO NON-QUALIFIED STOCK OPTIONS.  IN NO EVENT SHALL
ANY MEMBER OF THE COMMITTEE, THE COMPANY OR ANY OF ITS AFFILIATES (OR THEIR
RESPECTIVE EMPLOYEES, OFFICERS OR DIRECTORS) HAVE ANY LIABILITY TO ANY
PARTICIPANT (OR ANY OTHER PERSON) DUE TO THE FAILURE OF AN OPTION TO QUALIFY FOR
ANY REASON AS AN ISO.


 


(E) ATTESTATION.  WHEREVER IN THIS PLAN OR ANY AWARD AGREEMENT A PARTICIPANT IS
PERMITTED TO PAY THE OPTION PRICE OR TAXES RELATING TO THE EXERCISE OF AN OPTION
BY DELIVERING SHARES, THE PARTICIPANT MAY, SUBJECT TO PROCEDURES SATISFACTORY TO
THE COMMITTEE, SATISFY SUCH DELIVERY REQUIREMENT BY PRESENTING PROOF OF
BENEFICIAL OWNERSHIP OF SUCH SHARES, IN WHICH CASE THE COMPANY SHALL TREAT THE
OPTION AS EXERCISED WITHOUT FURTHER PAYMENT AND SHALL WITHHOLD SUCH NUMBER OF
SHARES FROM THE SHARES ACQUIRED BY THE EXERCISE OF THE OPTION.


 

7.                                       Stock Appreciation Rights

 


(A) GRANTS.  THE COMMITTEE MAY GRANT (I) A STOCK APPRECIATION RIGHT INDEPENDENT
OF AN OPTION OR (II) A STOCK APPRECIATION RIGHT IN CONNECTION WITH AN OPTION, OR
A PORTION THEREOF.  A STOCK APPRECIATION RIGHT GRANTED PURSUANT TO
CLAUSE (II) OF THE PRECEDING SENTENCE (A) MAY BE GRANTED AT THE TIME THE RELATED
OPTION IS GRANTED OR AT ANY TIME PRIOR TO THE EXERCISE OR CANCELLATION OF THE
RELATED OPTION, (B) SHALL COVER THE SAME NUMBER OF SHARES COVERED BY AN OPTION
(OR SUCH LESSER NUMBER OF SHARES AS THE COMMITTEE MAY DETERMINE) AND (C) SHALL
BE SUBJECT TO THE SAME TERMS AND CONDITIONS AS SUCH OPTION EXCEPT FOR SUCH
ADDITIONAL LIMITATIONS AS ARE CONTEMPLATED BY THIS SECTION 7 (OR SUCH ADDITIONAL
LIMITATIONS AS MAY BE INCLUDED IN AN AWARD AGREEMENT).


 


(B) TERMS.  THE EXERCISE PRICE PER SHARE OF A STOCK APPRECIATION RIGHT SHALL BE
AN AMOUNT DETERMINED BY THE COMMITTEE BUT IN NO EVENT SHALL SUCH AMOUNT BE LESS
THAN THE FAIR MARKET VALUE OF A SHARE ON THE DATE THE STOCK APPRECIATION RIGHT
IS GRANTED; PROVIDED, HOWEVER,

 

5

--------------------------------------------------------------------------------


 

that notwithstanding the foregoing in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the exercise price
may not be less than the Option Price of the related Option.  Each Stock
Appreciation Right granted independent of an Option shall entitle a Participant
upon exercise to an amount equal to (i) the excess of (A) the Fair Market Value
on the exercise date of one Share over (B) the exercise price per Share, times
(ii) the number of Shares covered by the Stock Appreciation Right.  Each Stock
Appreciation Right granted in conjunction with an Option, or a portion thereof,
shall entitle a Participant to surrender to the Company the unexercised Option,
or any portion thereof, and to receive from the Company in exchange therefor an
amount equal to (i) the excess of (A) the Fair Market Value on the exercise date
of one Share over (B) the Option Price per Share, times (ii) the number of
Shares covered by the Option, or portion thereof, which is surrendered.  Payment
shall be made in Shares or in cash, or partly in Shares and partly in cash (any
such Shares valued at such Fair Market Value), all as shall be determined by the
Committee.  Stock Appreciation Rights may be exercised from time to time upon
actual receipt by the Company of written notice of exercise stating the number
of Shares with respect to which the Stock Appreciation Right is being
exercised.  The date a notice of exercise is received by the Company shall be
the exercise date.  No fractional Shares will be issued in payment for Stock
Appreciation Rights, but instead cash will be paid for a fraction or, if the
Committee should so determine, the number of Shares will be rounded downward to
the next whole Share.


 


(C) LIMITATIONS.  THE COMMITTEE MAY IMPOSE, IN ITS DISCRETION, SUCH CONDITIONS
UPON THE EXERCISABILITY OR TRANSFERABILITY OF STOCK APPRECIATION RIGHTS AS IT
MAY DEEM FIT.


 

8.                                       Other Stock-Based Awards.

 

The Committee, in its sole discretion, may grant the right to purchase Shares,
Awards of Shares, Awards of restricted Shares, Awards of phantom stock units and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on the Fair Market Value of, Shares (“Other Stock-Based
Awards”).  Such Other Stock-Based Awards shall be in such form, and dependent on
such conditions, as the Committee shall determine, including, without
limitation, the right to receive one or more Shares (or the equivalent cash
value of such Shares) upon the completion of a specified period of service, the
occurrence of an event and/or the attainment of performance objectives.  Other
Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan.  Subject to the provisions of the Plan, the Committee
shall determine: (a) the number of Shares to be awarded under (or otherwise
related to) such Other Stock-Based Awards; (b) whether such Other Stock-Based
Awards shall be settled in cash, Shares or a combination of cash and Shares; and
(c) all other terms and conditions of such Other Stock-Based Awards (including,
without limitation, the vesting provisions thereof and provisions ensuring that
all Shares so awarded and issued shall be fully paid and non-assessable).

 

9.                                       Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

6

--------------------------------------------------------------------------------


 


(A) GENERALLY.  IN THE EVENT OF ANY CHANGE IN THE OUTSTANDING SHARES AFTER THE
EFFECTIVE DATE BY REASON OF ANY SHARE DIVIDEND OR SPLIT, AMALGAMATION,
REORGANIZATION, RECAPITALIZATION, MERGER, CONSOLIDATION, SPIN-OFF, COMBINATION
OR TRANSACTION OR EXCHANGE OF SHARES OR OTHER CORPORATE EXCHANGE, OR ANY
DISTRIBUTION TO SHAREHOLDERS OF SHARES (OTHER THAN REGULAR CASH DIVIDENDS) OR
ANY TRANSACTION SIMILAR TO THE FOREGOING, THE COMMITTEE IN ITS SOLE DISCRETION
AND WITHOUT LIABILITY TO ANY PERSON MAY MAKE SUCH SUBSTITUTION OR ADJUSTMENT, IF
ANY, AS IT DEEMS TO BE EQUITABLE (CONSISTENT WITH SECTION 409A OF THE CODE), AS
TO (I) THE NUMBER OR KIND OF SHARES OR OTHER SECURITIES ISSUED OR RESERVED FOR
ISSUANCE PURSUANT TO THE PLAN OR PURSUANT TO OUTSTANDING AWARDS, (II) THE OPTION
PRICE OR EXERCISE PRICE OF ANY STOCK APPRECIATION RIGHT AND/OR (III) ANY OTHER
AFFECTED TERMS OF SUCH AWARDS.


 


(B) CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL AFTER THE EFFECTIVE
DATE, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE FOR THE (I) TERMINATION
OF AN AWARD UPON THE CONSUMMATION OF THE CHANGE IN CONTROL, BUT ONLY IF SUCH
AWARD HAS VESTED AND BEEN PAID OUT, (II) ACCELERATION OF ALL OR ANY PORTION OF
AN AWARD, (III) PAYMENT OF AN AMOUNT (IN CASH OR, IN THE DISCRETION OF THE
COMMITTEE, IN THE FORM OF CONSIDERATION PAID TO SHAREHOLDERS OF THE COMPANY IN
CONNECTION WITH SUCH CHANGE IN CONTROL) IN EXCHANGE FOR THE CANCELLATION OF AN
AWARD, WHICH, IN THE CASE OF OPTIONS AND STOCK APPRECIATION RIGHTS, MAY EQUAL
THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO SUCH
OPTIONS OR STOCK APPRECIATION RIGHTS OVER THE AGGREGATE OPTION PRICE OR GRANT
PRICE OF SUCH OPTION OR STOCK APPRECIATION RIGHTS, AND/OR (IV) ISSUANCE OF
SUBSTITUTE AWARDS THAT WILL SUBSTANTIALLY PRESERVE THE OTHERWISE APPLICABLE
TERMS OF ANY AFFECTED AWARDS PREVIOUSLY GRANTED HEREUNDER.


 

10.                                 No Right to Employment or Awards

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any of its Affiliates to continue the Employment of a Participant and
shall not lessen or affect the Company’s or its Affiliates’ rights to terminate
the Employment of such Participant.  No Participant or other Person shall have
any claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of Awards.  The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

 

11.                                 Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

12.                                 Nontransferability of Awards

 

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant other than by will or by the laws of descent
and distribution.  An Award exercisable after the death of a Participant may be
exercised by the legatees, personal representatives or distributees of the
Participant.

 

7

--------------------------------------------------------------------------------


 

13.                                 Awards Subject to the Plan.

 

In the event of a conflict between any term or provision contained in the Plan
and a term or provision in any Award Agreement, the applicable terms and
provisions of the Plan will govern and prevail.

 

14.                                 Severability.

 

If any provision of the Plan or any Award is, becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.

 

15.                                 Amendments or Termination

 


(A) AMENDMENTS OR TERMINATION OF THE PLAN.  THE COMMITTEE MAY AMEND, ALTER OR
DISCONTINUE THE PLAN, BUT NO AMENDMENT, ALTERATION OR DISCONTINUATION SHALL BE
MADE, WITHOUT THE WRITTEN CONSENT OF A PARTICIPANT, IF SUCH ACTION WOULD
DIMINISH ANY OF THE RIGHTS OF THE PARTICIPANT UNDER ANY AWARD THERETOFORE
GRANTED TO SUCH PARTICIPANT UNDER THE PLAN; PROVIDED, HOWEVER, THAT THE
COMMITTEE MAY AMEND THE PLAN IN SUCH MANNER AS IT DEEMS NECESSARY TO PERMIT THE
GRANTING OF AWARDS MEETING THE REQUIREMENTS OF THE CODE OR OTHER APPLICABLE
LAWS.


 


(B) AMENDMENTS TO AWARDS.  THE COMMITTEE MAY WAIVE ANY CONDITIONS OR RIGHTS
UNDER, AMEND ANY TERMS OF, OR ALTER, SUSPEND, DISCONTINUE, CANCEL OR TERMINATE,
ANY AWARD THERETOFORE GRANTED, PROSPECTIVELY OR RETROACTIVELY; PROVIDED THAT NO
WAIVER, AMENDMENT, ALTERATION, SUSPENSION, DISCONTINUATION, CANCELLATION OR
TERMINATION SHALL IMPAIR THE RIGHTS OF ANY PARTICIPANT OR ANY HOLDER OR
BENEFICIARY OF ANY AWARD THERETOFORE GRANTED WITHOUT THE CONSENT OF THE AFFECTED
PARTICIPANT, HOLDER OR BENEFICIARY.


 

16.                                 Other Benefit Plans

 

All Awards shall constitute a special incentive payment to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Participant, unless such plan or agreement specifically provides otherwise.

 

17.                                 Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.

 

8

--------------------------------------------------------------------------------


 

18.                                 Effectiveness of the Plan

 

The Plan shall be effective as of the Effective Date.

 

9

--------------------------------------------------------------------------------